Franicenthaler, J.
Motion to dismiss complaint is granted, without costs, with leave to serve an amended complaint within ten days. The complaint should affirmatively allege facts showing that plaintiff is legally entitled, under the National Prohibition Act; to the possession of the liquor for the detention of which this action is brought. (Lundy v. Orr, 205 App. Div. 296; Lennox v. Meehan, 121 Misc. 678, 680; Nat. Prohibition Act [41 U. S. Stat. at Large, 317, § 33; U. S. Code, tit. 27, § 50]; Gonch v. Republic Storage Co., Inc., 245 N. Y. 272.)